Citation Nr: 9917063	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  93-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for eczema.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
transurethral resection of the bladder neck and prostate with 
chronic cystitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from April 1952 to September 
1954.  He had additional service on both active duty for 
training (ADT) and inactive duty for training (IADT) at 
various times from November 1973 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In April 1992, the RO denied the veteran's 
claims for service connection for kidney stones and eczema.  
The RO also determined that he had not submitted new and 
material evidence to reopen claims that had previously been 
denied by VA for service connection for diabetes mellitus and 
a transurethral resection of the bladder neck and prostate 
(TURP) with chronic cystitis.  He appealed the RO's decision 
to the Board.  The Board issued a decision in November 1994 
denying his claims, and he appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
issued a decision in October 1996 vacating the decision by 
the Board and remanding the case for additional development 
and readjudication.  The case was remanded by the Board in 
July 1997.  In January 1999, the RO continued to deny the 
veteran's claims, and the case has been returned to the 
Board.      

REMAND

Pursuant to the Board's July 1997 remand, the RO wrote the 
veteran and requested that he provide information concerning 
the exact periods that he was on ADT and specify during which 
of these periods he incurred or aggravated the conditions on 
appeal.  He was also requested to indicate whether he had 
received any treatment for the conditions at issue at any 
service medical facility while on ADT or IADT.  The veteran 
responded in August 1997 with a letter stating that he no 
longer knew the exact dates of the times he was on ADT and 
IADT.  He said that he had reported to VA each year the 
period he was in ADT so that his disability compensation 
could be suspended.  (The claims file includes copies of VA 
Forms 21-8951, Declaration of Benefits Received and Waivers, 
for the period from October 1985 to September 1989.)  The 
veteran also noted that he had to keep records to account for 
his points in service between 1973 and 1991, but no longer 
had any of these records.  He further indicated that he had 
not received any medical treatment from any service medical 
facilities while on ADT or IADT.    

The record shows that, in November 1991, the RO wrote to the 
USARF School in Pasadena, California and requested copies of 
the veteran's service records.  A November 1991 response from 
the school stated that the veteran had retired and they no 
longer had any of his records.  

The RO also requested that the National Personnel Records 
Center (NPRC) provide copies of any records showing the dates 
of the veteran's service from 1973 to 1991, along with any 
service medical records.  An August 1998 statement from NPRC 
stated that there was no record on file.  However, in October 
1998, the RO received copies of service medical records and 
service personnel records from NPRC.  These showed the points 
earned by the veteran between 1973 and 1991, but did not 
indicate the exact dates of any ADT or IADT.  

Since the veteran's claims involve the issue of whether his 
conditions were incurred in or aggravated by his periods of 
service in the Reserves, the exact dates of his periods of 
ADT and IADT must be determined prior to a final adjudication 
of the issues on appeal.  After considering the current 
record, the Board is of the opinion that additional 
development should be undertaken.  Thus, the veteran's case 
is being REMANDED to the RO for the following actions:

1.  The RO should obtain copies of any 
additional VA Forms 21-8951, Declaration 
of Benefits Received and Waivers, which 
the veteran may have filed with VA 
between 1973 and 1991.  All records 
obtained should be associated with the 
claims folder

2.  The RO should contact the Army 
Reserve Liaison Officer at NPRC and 
request copies of any available personnel 
records showing the veteran's exact dates 
of ADT and IADT for the years 1973 to 
1991.  It should be noted that copies of 
records showing the amount of points 
earned by the veteran have already been 
sent, but that these records do not 
reflect the exact dates of his ADT/IADT 
service.  All records obtained should be 
associated with the claims folder.

3.  The RO should also contact the Chief 
Records Maintenance Division at CDR 
USAEREC, ATTN: PCRE-F, 8899 E. 56th 
Street, Indianapolis, IN  46248-5301, and 
request that any available records 
showing the veteran's actual dates of ADT 
and/or IADT service be provided.  All 
records obtained should be associated 
with the claims folder.

4.  The RO should contact the Defense 
Finance and Accounting Service in 
Cleveland, Ohio and request copies of the 
veteran's payroll records showing when he 
served on ADT and/or IADT for each year 
from 1973 to 1991.  All records obtained 
should be associated with the claims 
folder.

5.  After completion of the above, the RO 
should review the record and again 
adjudicate the veteran's claims currently 
on appeal.

Following review, if any determination made remains 
unfavorable to the appellant, a supplemental statement of the 
case which sets forth the evidence received since 

the most recent statement of the case should be issued to the 
appellant and his representative.  They should be given the 
appropriate period of time in which to respond.  Thereafter, 
the case should be returned to the Board for further 
consideration, if in order.  The purposes of this remand are 
to obtain additional information and afford the appellant due 
process.  No action is required of the appellant until he 
receives further notice. 



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


